 

EXHIBIT 10.5

 

 

Jeans Accessories WS (+Africa, Europe, Asia, C&SA)

19 April 2012

DMG - 25 Apr 12

 

27 July 2012

 

 

Warnaco Asia Limited as successor to CK Jeanswear Asia Limited (“CKJA”)

CK Jeanswear Australia, Ltd. (“CKJ Aus”)

CK Jeanswear New Zealand, Ltd. (“CKJNZ”)

CK Jeanswear Korea, Ltd. (“CKJK”)

CK Jeanswear Shanghai, Ltd. (“CKJS”)

WF Overseas Fashion C.V. (“WFOF”)

Warnaco Italy S.r.l. as successor to CK Jeanswear Europe S.p.A. (“CKJE”)

(“CKJA Group Entities”)

Warnaco B.V. as successor to CKJ Jeanswear N.V. (as “guarantor”) (“CKJNV”
together with the CKJA Group Entities and their respective affiliates and
successors within the Warnaco family of companies, hereinafter all collectively
(the “CKJ Entities” or "W" or "Warnaco")

 

 

Re:        Calvin Klein, Inc. (“CKI”) and CKJE, CKJA and WFOF “Calvin Klein
Jeans” Jeans Accessories License d. 31 Jan 06 as amended (“Jeans Accessories
License”)

 

Ladies and Gentlemen:

 

CKI and the CKJ Entities hereby agree to amend the Jeans Accessories License,
effective 1 July 2012 (the “Effective Date”), to add the specific countries (in
Africa to those already included in Africa) set forth on Exhibit A and to add
additional countries (and jurisdictions) in South America (“SA”) as set forth on
Exhibit A “Africa”,  and to add additional countries (and jurisdictions) in
Europe as set forth on Exhibit A and to add additional countries (and
jurisdictions) in Asia as set forth on Exhibit A annexed hereto and made a part
hereof, to the “Territory” covered under the Jeans Accessories License, as
follows:

 

1.         The “Territory” as defined under the Jeans Accessories License shall,
from and after the Effective Date in addition to South Africa, Tunisia, Algeria,
Morocco, Ivory Coast, Senegal and Nigeria include the balance of those countries
listed in Exhibit A as a separate region for Africa (sometimes Africa or Africa
Region).  Furthermore, those countries (and other jurisdictions) listed in
Exhibit A respectively shall be added to and included in the Europe Region or
the Asia Region or the South America (“SA”) Region, as applicable, in the
Territory.

 

2.         There will be no separate dollar amounts or increase in the base
dollar amount of either the Minimum Guaranteed Fee or the Minimum Advertising
Expenditure amount payable under the Jeans Accessories License applicable to Net
Sales in the additional countries (and jurisdictions).  Percentage Fees and
earned Minimum Advertising Expenditure amounts based on Net Sales in shall
receive credits for the Minimum Guaranteed Fees or Minimum Advertising
Expenditures amounts as applicable paid thereunder with respect to the region of
the Territory to which they are added,  if any, as applicable.  There will be no
separate amounts or increased Minimum Net Sales Threshold amounts applicable to
Net Sales the additional countries (and jurisdictions) in the applicable
regions, or overall in the Territory.  Net Sales will be applied towards
satisfaction of the Minimum Net Sales Thresholds provided under the Jeans
Accessories License for the region of the Territory to which they are added,  if
any, as applicable.

 

3.         This amendment to the Jeans Accessories License shall be considered
as having been entered into in the State of New York and shall be construed and
interpreted in accordance with the laws of that state applicable to agreements
made and to be performed therein.

 







--------------------------------------------------------------------------------

 

            

 

4.         Except as set forth herein, the Jeans Accessories License remains in
full force and effect as set forth therein.  Defined terms, unless otherwise
provided herein, shall have the meaning assigned to each of them in the Jeans
Accessories License.  Except as otherwise indicated herein, all terms and
conditions of the Jeans Accessories License shall continue to apply.  This
amendment may not be amended or modified, or terminated except in writing signed
by both parties hereto and exchanged between them.

 

The parties have executed this amendment as of the date first written above.

 

[Signature Page Follows]

 

 







2

 

--------------------------------------------------------------------------------

 

            

 

Calvin Klein, Inc.

 

                                                                        By:/s/
Tom Murry            

 

 

Warnaco Asia Limited

 

By:/s/ Stanley Silverstein            

 

 

CK Jeanswear Australia, Ltd.

CK Jeanswear New Zealand, Ltd.

CK Jeanswear Korea, Ltd.

CK Jeanswear Shanghai, Ltd.

 

                                                                        By:/s/
Stanley Silverstein            

 

                                                            

Warnaco Italy S.r.l.

 

By:/s/ Stanley Silverstein            

 

 

WFOF Overseas Fashion C.V.

 

                                                                        By:/s/
Stanley Silverstein            

 

 

Warnaco B.V.



                                                                        By:/s/
Elizabeth Wood            

 

 

Warnaco B.V.



                                                                        By:/s/
Amy Greenfield            

 

 

 

 

 

 

 





3

 

--------------------------------------------------------------------------------

 

            

 

Exhibit A

 

Europe Region:

Albania

Andorra

Gibralter

Guernsey

Iceland

Isle of Man

Jersey

Monaco

Montenegro

San Marino

St. Helena

 

Africa Region: **

Algeria

Benin

Botswana

Burkina

Burundi

Cameroon

Cape Verde

Central African Republic

Chad

Comoros Islands

Congo

Congo (Dem. Rep.)

Djibouti

Equatorial Guinea

Eritrea

Ethiopia

Gabon

Gambia

Ghana

Guinea

Guinea-Bissau

Ivory Coast

Kenya

Lesotho

Liberia

Libya

Madagascar

Malawi

Mali

Mauritania

Mauritius

Morocco

Mozambique

Namibia

Niger

Nigeria

Reunion

Rwanda

Sao Tome and Principe

Senegal





4

 

--------------------------------------------------------------------------------

 

            

 

Seychelles

Sierra Leone

Somalia

South Africa 

Sudan

Swaziland

Tanzania

Togo

Tunisia

Uganda

Zambia

Zimbabwe

 

Asia Region:

Afghanistan

Bangladesh

Bhutan

Brunei

East Timor

Iraq

Kyrgyzstan

Maldives

Mongolia

Nepal

Pakistan

Sri Lanka

Syria

Tajikistan

Turkmenistan

 

Fiji

Kiribati

Republic of the Marshall Islands

Nauru

Palau

Samoa

Solomon Islands

Tonga

Tuvalu

Vanuatu

 

South America Region:

Falkland Islands



5

 

--------------------------------------------------------------------------------